DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-25-2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-10 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the start-of-rotation position" in line 11, “the end-of-rotation position” in line 13, “the start-of-rotation position” in line 14, “the end-of-rotation position” in lines 14 and 15 and “the new end-of-rotation position” in line 16.  There is insufficient antecedent basis for these limitations in the claim.
In claim 1, line 18, the language “is possible” is not a positively recited active method step and is indefinite as it is not clear whether the method step (ii) actually occurs.

In claim 5, line 23, the language “is possible” is not a positively recited device operation and is indefinite as it is not clear whether the operation (ii) actually occurs.
In claim 15, line 16, the language “is possible” is not a positively recited active method step and is indefinite as it is not clear whether the method step (ii) actually occurs.
In claim 17, line 19, the language “is possible” is not a positively recited device operation and is indefinite as it is not clear whether the operation (ii) actually occurs.
Examiner suggests amending “is possible” to --takes place--, --occurs--, --is accomplished-- or a similar positive recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (33,155) in view of Riefers (DE 3507250).  Miller discloses a stretch rolling method and apparatus for rolling a workpiece (axle; Fig. 6) by successively passing the workpiece by a gripping device (tongs; Fig. 5) to at least two passes (1,2,3,4,5) of a stretch rolling unit (Fig. 1) having two rollers (C,D).  The workpiece is rotated by 180° about an axis of rotation that lies perpendicular to the rollers (C,D) so that the workpiece is reversed (page 1, col. 2, paragraph 4, lines 6-8 and page 2, col. 1, paragraph 1, lines 6-8) between a first pass which rolls a tapered end (0) of the workpiece (page 2, col. 1, paragraph 2, lines 22-27) in a first roll passage (1,2,3) and a second pass which rolls a square end (M) of the workpiece in a second roll passage (4,5).  The workpiece is gripped at a non-rolled end while the tapered end (O) is formed (page 2, col. 1, paragraph 1, lines 1-11) and the same gripper (tongs) grips the tapered end while the square end (M) is formed (page 2, col. 2, lines 5-7).  Regarding claim 19, Miller discloses that a start of rotation position and an end of rotation position of the gripping device (tongs) are identical since the tong jaws (L) are facing the rolls (C,D) for the first and second passes.  Miller discloses that a direction of the rolls is not reversed between two passes wherein the roll direction arrows; Fig. 5 are rotating in a same direction for both passes.  
Miller does not disclose that the gripping device is displaceable horizontally and vertically relative to the rollers between passes while rotating the workpiece with a rotation device.  Riefers teaches a forging apparatus and method for forging a workpiece (1).  Riefers teaches a forging plant (2) with a workpiece manipulator (3) having a gripping device (8) which grips the workpiece (1) having a main expanse in a horizontal direction (9) wherein the workpiece is gripped at a gripping end (Fig. 1).  Riefers teaches that the gripping device (8) is capable of moving horizontally and vertically (translation; [0004], lines 5-8) in order to bring the workpiece (1) into a first loading position (Fig. 3; top drawing) for a first pass through the plant (2) and that the same gripping device (8) brings the workpiece to a second loading position (Fig. 3; bottom drawing) for a second pass through the plant, wherein the workpiece is turned 180° (Fig. 1; rotation arrow) between passes about an axis (12) which is perpendicular to the horizontal direction (9).  Riefers teaches a rotation device (4) for rotating the workpiece (1) about the axis (12).  Riefers teaches a manipulator (3) for moving the gripping device (8) as claimed in claim 17 which is capable of the claimed movements “can grip” in line 3, “can be brought” in lines 4 and 7, “can be moved’ in line 13 and a rotation device (4) which “can bring” in line 9.  Regarding claim 16, Riefers teaches that the workpiece is transferred between the rotation device (4) and the gripping device (8) (translation; [0007], lines 2 and 3) for workpiece rotation and regripped by the gripping device for the second pass.  Regarding claim 20, Riefers teaches a rotating plate (carriage 4; translation [0002], line 3).  Regarding claim 21, Riefers teaches that the rotation device (4) has a gripper (13). 
It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the gripping hand tongs of Miller to a gripping device which is capable of horizontal and vertical displacement and rotation of the workpiece as taught by Riefers in order to control a position of the workpiece with an automatic device for repeatable handling and positioning of the workpiece with a manipulator that does not require an operator handling a gripper and workpiece.
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2 and 3 would be allowable as they depend from allowable claim 1.  Claims 6-10 would be allowable as they depend from allowable claim 5. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725